Citation Nr: 0716620	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for vision impairment.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome with neurological dysfunction in the right 
wrist.  

5.  Entitlement to service connection for a respiratory 
disorder.  

6.  Entitlement to service connection for skin disorders.  

7.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for a low back 
disability, and whether the claim should be granted.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
and whether the claim should be granted.  

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, and whether the claim should be granted.  

10.  Whether new and material evidence has been submitted to 
reopen a claim   for service connection for arthritis of the 
neck, shoulder, and thoracic spine, and whether the claim 
should be granted.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
March 1964 and from May 1975 to February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran subsequently moved and 
jurisdiction of his claim was transferred to the RO in 
Atlanta, Georgia.    

Although the veteran testified in October 2005 before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board, the veteran indicated in April 2007 that he did not 
want another hearing with a different VLJ.  See 38 U.S.C.A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  Therefore, 
the Board will proceed to evaluate the appeal.  The Board has 
reviewed the transcript of this hearing.

During the Board hearing, the veteran withdrew from the 
appeal the issue of service connection for a prostate 
condition.  See 38 C.F.R. § 20.204(b) (2006).  Therefore, 
this matter is not currently before the Board.

Additionally, in a September 2006 statement, the veteran 
appears to raise the issue of service connection for Type II 
diabetes mellitus as secondary to the veteran's bilateral 
wrist disorder.  The Board accepts this contention as a new 
claim.  There is no indication that the RO has ever 
adjudicated that claim.  Therefore, the matter is referred to 
the RO for the appropriate action.

In June 2006, the Board remanded the case for the RO to 
obtain additional VA treatment records.  In the same 
decision, the Board reopened the bilateral carpal tunnel 
syndrome claim on the basis that new and material evidence 
had been submitted, and remanded for further development.  
Thus, only the service connection issue is now on appeal.  
The case has been returned to the Board and is again ready 
for appellate action.

The veteran submitted an additional personal statement 
received by the Board in April 2007.  In this statement, he 
indicated that he currently has no accredited representative.  
The Board notes the American Legion, Military Order of the 
Purple Heart, and Georgia Department of Veterans' Services 
all validly withdrew their services as representative of the 
claimant.  See 38 C.F.R. §§ 20.608 (2006).  Consequently, the 
veteran is not represented by any organization before the 
Board at this time.  In this regard, it is important for the 
veteran to understand that this case has been before the VA 
for several years and that a further delay of this case, with 
the exception of those issues cited in the REMAND section of 
this decision, is found to be not warranted by the 
undersigned.  The veteran has had more than adequate time to 
locate a service representative and the Board may no longer 
delay the adjudication of this case.
 
The issues of service connection for bilateral carpal tunnel 
syndrome, respiratory and skin disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability, arthritis of the neck, shoulder, and thoracic 
spine, diabetes mellitus, and a psychiatric disability in an 
October 1989 rating decision; it notified the veteran of the 
denial but he did not initiate an appeal.

2.  Additional service records received since the October 
1989 rating decision constitute new and material evidence to 
reopen the claims.   

3.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and his current impairment in 
visual acuity as the result of myopia is not a "disease" or 
"injury" under the meaning of applicable law and regulation 
for VA purposes.

4.  There is no evidence in service or for several years 
thereafter of chronic conditions for hypertension, headaches, 
a lumbar back disability, arthritis of the neck, shoulder, 
and thoracic spine, diabetes mellitus, and a psychiatric 
disability and no competent evidence of a link between the 
veteran's current disorders and his two periods of active 
service.


CONCLUSIONS OF LAW

1.  As to the new and material evidence claims, the rating 
decision of October 1989 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2006).

2.  New and material evidence consisting of additional 
service medical records has been received since the October 
1989 rating decision to reopen claims of service connection 
for a low back disability, arthritis of the neck, shoulder, 
and thoracic spine, diabetes mellitus, and a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c) (2006).      

3.  Current myopia was not incurred or aggravated by service, 
and was not subject to a superimposed disease or injury in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2006).

4.  Service connection for hypertension, headaches, a lumbar 
back disability, arthritis of the neck, shoulder, and 
thoracic spine, diabetes mellitus, and a psychiatric 
disability is not established.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the new and material evidence issues, the RO 
denied service connection for all these conditions in an 
October 1989 rating decision.  It gave the veteran notice of 
this denial, but he did not initiate an appeal.  Therefore, 
that RO rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

The veteran's claim to reopen service connection for these 
conditions was received in December 2002.  Therefore, the 
amended regulations are for application.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a low back disability, 
arthritis of the neck, shoulder, and thoracic spine, diabetes 
mellitus, and a psychiatric disability in an October 1989 
rating decision because it found that there was no evidence 
of these conditions in-service or within one year thereafter.  
Evidence of record at the time of the October 1989 rating 
decision consisted of service medical records (SMRs) from 
only the veteran's second period of service in the 1970s, and 
several VA examinations.  Notably, SMRs from the veteran's 
first period of service in the early 1960s were missing.      

However, evidence received since the October 1989 rating 
decision includes the missing SMRs from his earlier period of 
service.  In this vein, additional SMRs are, by definition, 
considered new and material evidence.  38 C.F.R. § 3.156 (c).  
As new and material evidence has been received, the claims of 
service connection for a low back disability, arthritis of 
the neck, shoulder, and thoracic spine, diabetes mellitus, 
and a psychiatric disability are reopened.  38 U.S.C.A. § 
5108.    

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue was 
addressed by the Court in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claims.  The 
veteran has provided testimony on this issue before both the 
Board and has reviewed all evidence before the Board at this 
time.  The veteran's arguments have focused squarely on the 
issue of service connection, not whether new and material 
evidence has been submitted.  Consequently, the Board finds 
that the veteran would not be prejudiced by the adjudication 
of his claims at this time.  Accordingly, there is no basis 
for an additional delay in the adjudication of this case and 
the Board will proceed with the adjudication of the claims of 
entitlement to service connection on a de novo basis.

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis, diabetes mellitus, and 
hypertension).

Initially, the veteran alleges that some or all of his 
disorders may be due to chemical exposure during 
participation in Project SHAD (Shipboard Hazard and Defense). 
Project SHAD was part of a larger effort called Project 112, 
which was a comprehensive program initiated in 1962 by the 
Department of Defense to protect and defend against potential 
chemical and biological warfare threats.  Project SHAD 
encompassed a series of tests by the Department of Defense to 
determine the vulnerability of U.S. warships to attack with 
chemical and biological warfare agents and the potential risk 
to American forces posed by those agents.  Some tests were 
conducted on ships over sea and others over land.  The 
Department of Defense (DOD) has the sole authority to 
validate whether an individual was a participant in any 
chemical or biological test.  

Electronic communications dated in December 2002 and February 
2003 from VA's SHAD Project Manager indicate that he 
contacted DOD who stated that the veteran was on board the 
USS Navarro, one of the ships involved in SHAD testing.  
However, the DOD found that he was not listed as part of the 
crew who were on board the USS Navarro during the "Eager 
Belle" and "Autumn Gold" SHAD tests.  Consequently, the RO 
denied the veteran's claims on the basis that there was no 
confirmation that he was a participant in any SHAD testing.     

However, in March 2004, the veteran underwent a VA SHAD 
examination to confirm whether there was a relationship 
between any current disability and exposure to chemical or 
biological agents as part of SHAD testing.  According to the 
examiner, the veteran presented a document from the DOD that 
confirmed that the veteran was involved in one SHAD test 
called "Eager Belle II" aboard the USS Navarro in February 
and March of 1963.  Although this confirmation by the DOD of 
the veteran's involvement in SHAD testing has not been 
associated with the claims folder, the veteran has also 
submitted a service medical record (SMR) medical history 
showing that he was indeed on board the USS Navarro from 
September 1962 through March 1963, during the time frame of 
this test.  Internet records also submitted by the veteran 
indicate that "Eager Belle II" SHAD testing occurred on 
board the USS Navarro in January, March, and June of 1963.  
Consequently, there is sufficient confirmation that the 
veteran participated in at least one SHAD test.    

Nonetheless, the March 2004 VA SHAD examiner noted upon 
conducting thorough research that the stimulant used for 
"Eager Belle II" testing was Bacillus subtilis var. niger, 
also called Bacillus globigii (BG), and was "not known to 
consistently cause disease in healthy adult humans.  Further, 
in a March 2004 addendum to the VA SHAD examination, a VA 
physician opined that "his [the veteran's] exposure was one 
of the more benign ones since it was a biologic simulant as 
opposed other biological or chemical agents.  The physician 
went on to conclude many of the veteran's conditions are 
known to have other causes than exposure to BG.  Thus,    
this examination serves as probative evidence that none of 
the veteran's current disabilities on appeal is related to 
exposure to chemical agents in Project SHAD during military 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  There is no contrary medical 
opinion of record and the post-service medical record would 
only seem to support this finding.

During his October 2005 Travel Board testimony, the veteran 
indicated that he served aboard ships in the U.S. Navy that 
had been exposed to Agent Orange when they previously 
performed duty off the shores of Vietnam.  However, the 
veteran's SMRs and DD Form 214s do not show "service in 
Vietnam" for purposes of entitlement to the presumption of 
service connection for certain diseases associated with 
herbicide exposure in Vietnam.  38 C.F.R. § 3.307(a)(6), 
3.313(a).  The veteran also admitted to the March 2004 VA 
SHAD examiner that he was never in Vietnam and hence did not 
qualify for the Agent Orange Registry examination.  As noted 
above, there is also no medical evidence suggesting a link 
between his current disorders and any chemical or herbicide 
exposure in service.       

The Board now turns to analysis of the individual claims.  
With regard to his claim for vision impairment, the veteran 
claims that he suffers from vision problems due to military 
service.  He contends that he suffered a traumatic eye injury 
during service when a paint chip got caught in his eye, and 
this in turn led to significant defective vision.    

Service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated 
by service, but not for defects.  VAOPGCPREC 82-90 (July 18, 
1990); VAOPGCPREC 67-90 (July 18, 1990).  Under 38 C.F.R. 
§§ 3.303(c) and 4.9, congenital or developmental disorders, 
including refractive errors of the eyes, are not "diseases" 
or "injuries" for the purpose of VA disability 
compensation.  Myopia is considered a form of refractive 
error.  See VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section B, Topic 10.  Actual 
pathology, other than refractive error, is required to 
support impairment of visual acuity. Id.  

In essence, there is a lack of entitlement under the law to 
service connection for refractive error of the eye, unless 
the evidence shows that it was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90.   

SMRs from both periods of service in the early 1960s and mid 
1970s are negative for any eye abnormality, other than 
defective visual acuity corrected by lenses.  In fact, there 
was no change of visual acuity during his first period of 
service from the March 1960 enlistment examination to the 
March 1964 separation examination.  His visual acuity on both 
occasions was shown to be 20/50 in the right eye, and 20/60 
in the left eye.  SMRs do show that in December 1962, a small 
foreign body was removed from his left eye; however, there is 
no evidence that the veteran suffered any residual effects 
from this incident.  There is no evidence of any other in-
service trauma that caused visual impairment.  When he 
reentered service in May 1975, his vision had worsened 
somewhat, but again there is no evidence this was due to any 
in-service trauma to the eyes.  In essence, SMRs are negative 
for any evidence of ocular pathology or a traumatic injury.    
 
Post-service, the veteran underwent an eye examination as 
part of VA treatment in December 1997.  He was diagnosed with 
myopia, a form of congenital refractive error.  This record 
discloses no finding of disease pathology and no mention of 
any residuals of prior trauma.  VA treatment records from 
2000 to 2004 continue to record some complaints of defective 
visual acuity.  

Absent evidence that his current myopia is due to in-service 
trauma or was subject to a superimposed disease or injury 
during service, it is not a disability for purposes of VA 
disability compensation as it is congenital or developmental 
in nature.  38 C.F.R. § 3.303(c).  See, e.g., Browder v. 
Derwinski, 1 Vet. App. 204 (1991).  Service connection 
requires the existence of a current acquired disability, 
which is not shown by the evidence of record.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Accordingly, the 
preponderance of the evidence is against service connection 
for vision impairment.  38 U.S.C.A. § 5107(b).  

The Board now turns to the veteran's claims of service 
connection for hypertension and headaches, and reopened 
claims of service connection for a lumbar back disability, 
arthritis of the neck, shoulder, and thoracic spine, diabetes 
mellitus, and a psychiatric disability.  

A review of the veteran's SMRs reveals no evidence of any 
complaint, treatment, or diagnosis of hypertension, arthritis 
of the neck, shoulder, and thoracic spine, diabetes mellitus, 
or any psychiatric disability.  38 C.F.R. § 3.303(b).  The 
Board acknowledges that SMRs do reveal several complaints and 
treatment for low back aches in 1961.  The veteran indicated 
during his hearing testimony that he injured his lower and 
upper back in a fall during service, but there is no evidence 
of treatment at the time of alleged fall in 1960.  In 
addition, SMRs show treatment for headaches in 1961, 1962, 
and 1975.  However, his low back pain and headaches were only 
associated with flu-like symptoms he was experiencing at that 
time in service.  Most importantly, his separation 
examinations conducted in March 1964 and December 1976 for 
his two periods of service were negative for any of the above 
claimed disabilities.  Thus, the SMRs, as a whole, provide 
probative evidence against these claims.    

Post-service, the Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the above claimed disorders.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  Specifically, with regard 
to his diabetes mellitus, the veteran indicates that his 
first diagnosis was in 1985.  As to his hypertension, the 
veteran stated that his first diagnosis was in 1995.  See 
March 2004 VA SHAD examination.  As to headaches, post-
service medical records are negative for complaints of 
headaches with the exception of the report of the March 2004 
VA SHAD examiner.  With regard to his psychiatric disorders 
and upper and lower back degenerative arthritis, the first 
evidence of treatment for these disorders in the claims 
folder comes from VA examinations conducted in June and July 
of 1989.  Post-service medical records, as a whole, provide 
very negative evidence against these claims as they indicate 
conditions that often began at least a  decade after service 
with no connection to service.

Therefore, service connection may not be established for any 
of these conditions based on chronicity in service or post-
service continuity of symptomatology for disorder seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  
It also follows that the presumption of in-service incurrence 
for arthritis, hypertension, and diabetes mellitus is also 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  

The Board acknowledges that that June 1989 VA examiner 
diagnosed the veteran with a traumatic injury to the neck and 
upper and lower spines based on the reported history by the 
veteran of a fall in service in 1960.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

In this case, the Board rejects the veteran's statements that 
his neck, shoulders, and lower and upper back worsened after 
service specifically because of a fall in service.  The Board 
does not deny that the veteran is competent to describe 
symptoms related to an injury he suffered in a fall in 1960.  
However, the objective evidence reveals, and the veteran's 
own statements show, that he did not receive treatment for 
these conditions at the time of the 1960 fall.  He did 
receive subsequent treatment for low back pain in 1961, but 
this was associated with flu symptoms.  There was no mention 
of a traumatic injury.  Notably, the June 1989 examiner 
recorded the veteran's statement that he did not seek 
treatment for neck, thoracic, or lumbar pain until 1989, many 
years after discharge from service.  

In this respect, service and post-service medical evidence 
simply do not support the June 1989 VA examiner's conclusion 
of a traumatic injury based on the veteran's reported 
history.  Of equal significance is the fact that the June 
1989 VA examiner was not able to review missing SMRs from his 
first period of service in the early 1960s, which would have 
revealed little to no treatment for the alleged traumatic 
injury.  In fact, the examiner stated that there was no 
evidence in the C-file pertinent to his current arthritis.  
Consequently, this opinion is of limited probative value.     

Further, there is simply no competent, medical evidence or 
opinion that relates any of the veteran's current disorders 
to his periods of active service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  Absent such evidence of a nexus, 
service connection is not in order.

In this vein, the lay opinions the veteran submitted, offered 
without the benefit of medical education or training, that 
his current disorders are related to his military service to 
include exposure to chemical agents in Project SHAD are not 
competent evidence. Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  The veteran is competent to describe 
symptoms he experiences related to these disorders, but he is 
not competent to offer a diagnosis or an opinion as to 
medical etiology. Id.          

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension, 
headaches, and the reopened claims of service connection for 
a lumbar back disability, arthritis of the neck, shoulder, 
and thoracic spine, diabetes mellitus, and a psychiatric 
disability.  38 U.S.C.A. § 5107(b).
  
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2002, May 2004, and August 2006, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the May 
2004 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the respiratory 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board recognizes that with respect to the rest of the 
claims, no VCAA letter specifically asked the veteran to 
provide any evidence in his possession that pertains to the 
claims. Id.  In any event, the Board is satisfied that the 
veteran actually knew to submit such evidence to the RO, 
given the hearing testimony, lay statements, Internet 
evidence regarding the SHAD program, and other duplicate VA 
and service records he has submitted.  Overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Therefore, any failure to make 
the specific request is non-prejudicial, harmless error.  
Bernard, 4 Vet. App. at 392-94.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board also acknowledges that under the statute and the 
corresponding regulation, VA is to provide affirmative 
notification to the claimant prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II).  However, VA may 
cure timing defects by issuing a fully compliant VCAA 
notification and then readjudicating the claim. Id. at 1333-
34.  In this vein, the RO issued additional, compliant VCAA 
notices prior to the final readjudication of the claim in 
October 2006.     

Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that although the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  With regard to the bilateral wrist 
disability claim that was granted, the RO will provide the 
veteran appropriate Dingess notice when it implements the 
Board's decision in this case.

In addition, although the veteran was not specifically 
provided the notice required for new and material evidence 
issues by way of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Board finds no prejudice to the veteran as the Board has 
reopened the claims and considered them on the merits.  
Simply put, the Board declines to remand for VCAA notice in 
connection with new and material evidence when there is no 
indication that doing so would yield any benefit for the 
veteran, as the claims were reopened.  Bernard, 4 Vet. App. 
at 392-94; Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, a VA SHAD examination, and relevant VA 
treatment records.  The veteran was scheduled for and 
testified at a Travel Board hearing.  The RO also attempted 
on several occasions to verify with the DOD any SHAD 
participation by the veteran.  The Board remanded this case 
to assist the veteran with his claim.  The veteran has not 
indicated that any additional evidence remains outstanding.    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
June 2006 remand.

The Board notes that a VA etiological opinion has not been 
obtained for the claims being denied.  In this regard, the 
Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of credible evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  

In other words, any medical opinion that provided a nexus 
between the veteran's claimed disabilities and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The evidence in this case does not 
confirm a specific in-service injury or disease for the 
claims being denied, or treatment for many years thereafter.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

As new and material evidence has been received, the claims of 
service connection for a low back disability, arthritis of 
the neck, shoulder, and thoracic spine, diabetes mellitus, 
and a psychiatric disability are reopened.  To that extent, 
the appeal is granted.

Service connection for vision impairment is denied.    

Service connection for hypertension is denied.    

Service connection for headaches is denied.    

Service connection for a low back disability is denied.  

Service connection for diabetes mellitus is denied. 

Service connection for a psychiatric disability is denied.  

Service connection for arthritis of the neck, shoulder, and 
thoracic spine is denied.  


REMAND

First, with regard to the issues of service connection for 
skin and respiratory conditions and bilateral carpal tunnel 
syndrome with neurological dysfunction in the right wrist, a 
remand is required for a VA examination and opinion.  In this 
regard, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

SMRs reflect many instances of treatment for skin and 
respiratory conditions.  Diagnoses include bronchitis and 
fungal infections.  Post-service, VA treatment records show 
continued treatment with prescriptions for actinic keratosis 
and bronchitis.  VA X-rays conducted in October 2002 and 
March 2003 reveal scarring of the lungs.  The veteran has 
been treated for excess phlegm, coughing, throat irritation, 
and cold-like symptoms.  It is noted that the veteran has a 
40-year history of smoking a pack a day, although an October 
2002 VA consult concluded that the etiology of the scarring 
remains unclear.  

The Board notes that the law prohibits service connection of 
a disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during active duty service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300(a) (2006).  Most recently, the March 2004 VA 
SHAD examiner diagnosed the veteran with bronchitis, but 
chest X-rays were normal according to the examiner.     

The veteran's service records indicate that he worked as a 
hull maintenance technician during service.  The veteran 
contends that his duties included using a chipping hammer on 
many occasions.  The veteran emphasized that he began to 
suffer from bilateral wrist pain during service after using 
this type of equipment.  SMRs record one complaint of left 
hand soreness in March 1963, and a December 1962 record 
documents that the veteran was treated for removal of a 
foreign body in the eye after operating a chipping hammer.  
The veteran has also submitted lay statements from a family 
member and a fellow service member dated in June 1989 and 
November 2006 stating that the veteran has experienced 
numbness, shaking, and pain in his wrists during and since 
his military service.  In this regard, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness. 38 C.F.R. § 3.159; Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).

Post-service, a VA neurological examination revealed probable 
carpal tunnel syndrome in July 1989.  VA inpatient records 
later disclose that the veteran underwent surgery for 
bilateral carpal tunnel syndrome in June 1995.  VA treatment 
records from 2000 to 2004 show further treatment for ulnar 
neuropathy.  

Based on the Court's recent decision in McLendon, and due to 
some conflicting evidence in this case, it appears that a 
remand for a VA examination and opinion is required to 
determine the nature and etiology of his current skin and 
respiratory conditions and any bilateral carpal tunnel 
syndrome with neurological dysfunction in the right wrist.

Second, with regard to these claims, the RO should provide 
the veteran with a VCAA letter that is consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This VCAA notice should also be compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	With respect to the claims of service 
connection for skin and respiratory 
disorders and any bilateral carpal 
tunnel syndrome with neurological 
dysfunction in the right wrist, the RO, 
by way of a new VCAA letter, must 
notify the veteran of any information 
or lay or medical evidence not 
previously provided that is necessary 
to substantiate the claims, of what 
information or evidence the veteran 
should provide, and of what information 
or evidence VA will attempt to obtain 
on his behalf.  The notice should also 
ask the veteran to provide any evidence 
in his possession that pertains to the 
claims.  The notice must comply with 
the recent decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
with all legal precedent.  

2.	The RO should then arrange for the 
veteran to be scheduled for a general 
VA examination to determine the nature 
and etiology of any current skin and 
respiratory disorders and any bilateral 
carpal tunnel syndrome with 
neurological dysfunction in the right 
wrist.  The veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse consequences for his 
claims.  The examination should include 
any test or study deemed necessary by 
the examiner.  The examination should 
comply with AMIE protocols.  The claims 
folder must be made available for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, 
the examiner is asked to provide a 
diagnosis for any skin, respiratory 
disorders, or any bilateral carpal 
tunnel syndrome with neurological 
dysfunction in the right wrist present.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent 
probability) that any current skin, 
respiratory disorder, or and any 
bilateral carpal tunnel syndrome with 
neurological dysfunction in the right 
wrist is related to the veteran's 
periods of active military service from 
May 1960 to March 1964 and from May 
1975 to February 1977.  The examiner 
should also indicate whether is as 
least as likely as not that any current 
respiratory disorder is attributable to 
the veteran's extensive 40-year history 
of smoking.  


The term "at least as likely as not" 
does not mean                  within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, the 
report should so state. 

3.	After completing any additional 
necessary development, the RO should 
readjudicate the issues of service 
connection for respiratory and skin 
disorders, considering any new evidence 
secured since the October 2006 
supplemental statement of the case 
(SSOC).  If either disposition remains 
unfavorable, the RO should furnish the 
veteran with another SSOC and afford 
the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


